Citation Nr: 0843593	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
arthritis.

2.  Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 and from September 1970 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for arthritis of the 
bilateral hands and continued the 20 percent evaluation 
assigned for service-connected low back disability.

In June 2007, a hearing was held before the undersigned 
sitting at the RO.  In November 2007, the Board remanded this 
case for additional development.  The case has since returned 
to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the currently diagnosed bilateral hand arthritis 
manifested to a compensable degree within one year following 
discharge from service, or that it is otherwise is related to 
military service or events therein, to include cold injury.  

2.  Evidence of record does not show flexion of the lumbar 
spine limited to 30 degrees or less, and there is no evidence 
of ankylosis.  




CONCLUSIONS OF LAW

1.  Bilateral hand arthritis was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an evaluation greater than 20 percent 
for service-connected low back disability are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5238, 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the veteran's claim for service connection, the 
Board finds that the duty to notify was satisfied.  In 
December 2003, prior to the initial rating, the RO issued a 
letter notifying the veteran of the evidence needed to 
substantiate his claim for service connection for arthritis 
of the hands.  This letter advised the veteran of the 
evidence VA would obtain and of the evidence he needed to 
provide.  In December 2007, the RO again sent a letter 
notifying the veteran of the evidence needed to substantiate 
his claim for service connection for arthritis of the hands.  
He was notified of his and VA's responsibilities regarding 
obtaining evidence and was asked to send any evidence in his 
possession that pertained to his claim.  The letter also 
provided information regarding how VA assigns disability 
ratings and effective dates.  The claim was readjudicated by 
SSOC dated in March 2008.  

Regarding the veteran's claim for increased evaluation, the 
Board finds that the duty to notify was satisfied.  By letter 
dated in December 2003, the veteran was notified of the 
evidence necessary to substantiate his claim for increase.  
He was also advised of the information and evidence VA would 
provide and of the information and evidence that he needed to 
provide.  In March 2006, the veteran was sent information 
regarding how VA assigns disability ratings and effective 
dates.  Letter dated in December 2007 again advised the 
veteran of the evidence necessary to substantiate his claim 
for increase, of the information and evidence he was 
responsible for providing, and of how VA assigns disability 
ratings.  By letter dated in May 2008, the veteran was 
provided notice that complies with Vazquez-Flores, supra.  He 
was specifically notified of the criteria for a higher 
evaluation.  He was also informed of the evidence considered 
in determining disability evaluations and of the types of 
evidence he should submit or tell VA about.  The claim was 
readjudicated by SSOC dated in August 2008.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the veteran's service treatment 
records and Social Security Administration (SSA) records.  
The claims file also contains VA medical center (VAMC) 
records dated through approximately September 2007.  On his 
March 2008 Form 9, the veteran reported that he was scheduled 
for hand surgery at VAMC Biloxi.  On VA spine examination in 
June 2008, the veteran reported that he had a bilateral 
carpal tunnel release in Biloxi the day prior.  The Board 
acknowledges that these records have not been obtained.  On 
review, the Board finds that there is no predjudice to the 
veteran by not obtaining the surgical records.  The claim 
currently on appeal for service connection has been 
consistently characterized by the RO as being for bilateral 
hand arthritis, not carpal tunnel syndrome.  See Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008) (holding that 
claims that are based upon distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims).  
Furthermore, the record already contained evidence showing a 
diagnosis of carpal tunnel syndrome and this information was 
considered by the physician who conducted a March 2008 VA 
examination of his hands.  The examiner acknowledged the 
presence of carpal tunnel syndrome during the course of the 
examination, but found that it was not related to the 
veteran's in-service cold injuries, and there is no contrary 
medical opinion of record.  

As noted, the veteran was provided VA spine examinations in 
November 2003 and June 2008.  The Board acknowledges that the 
claims file was not available for review at either 
examination, although the veteran did bring select medical 
documentation to the November 2003 examination.  In the 
November 2008 informal hearing presentation, the veteran's 
representative argued that since the claims file was 
unavailable, the recent examination was inadequate.  The 
representative's contentions are acknowledged; however, the 
Court has never held that in every case an examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997) (affirming the Board's denial of a claim for a 
compensable rating for post-operative hernia residuals 
finding that a review of the file would not have changed the 
objective findings noted in the examination).  

The issue on appeal is evaluation of low back disability (not 
service connection) and the purpose of the examination was to 
determine the current severity of disability.  On review, the 
examination contains relevant objective findings, such as 
range of motion of the lumbosacral spine, and it is 
considered adequate for rating purposes.  The Board observes 
that the recent examination continued the diagnosis of 
lumbosacral strain and did not acknowledge radiology reports 
indicating osteoarthritis and spinal stenosis.  However, the 
Board notes that lumbosacral strain, spinal stenosis, and 
arthritis of the spine are all evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5242 (2008).  
As noted, the Board believes that the examiner provided the 
specific clinical findings necessary to rate his disorder 
under the applicable rating criteria, and as there was no 
suggestion in the representative's statement that this 
examination presents an inaccurate picture as to the current 
state of his back disability, the Board finds that a remand 
solely to have the claims file reviewed is not necessary.  In 
essence, the Board believes that such action would not change 
pertinent objective findings, such as range of motion, and 
would serve no useful purpose.  See Snuffer, supra; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Bilateral hand arthritis

The veteran contends that service connection is warranted for 
arthritis of the hands.  In a March 2004 statement, the 
veteran reported that his hands got hurt from the cold 
weather in Germany and he has had problems on and off.  He 
also submitted a February 2004 statement from his sister 
indicating the same.  At the June 2007 hearing, he reported 
that he went to sick call complaining of problems with his 
hands and was given pain medication.  The veteran testified 
that he was stationed in the Bavarian area of Germany and 
that he suffered frostbite to one of his hands.  He reported 
that he was diagnosed with arthritis during service and that 
he has continued to have problems since that time.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service treatment records show that the veteran was seen 
February 7, 1969 for pain and swelling of fingers secondary 
to cold exposure.  Swelling and vesicle formation was present 
on the middle finger of the left hand.  Impression was cold 
injury and it was noted that the veteran was being sent to 
the 97th for confirmation.  The veteran underwent a medical 
consult the following day.  Diagnosis was suspected cold 
injury left 3rd finger.  The physician recommended keeping a 
dressing on the finger and a two week profile.  The veteran 
was rechecked on February 19, 1969 and at that time, there 
was an area of former bullous which was nearly healed.  There 
was no infection and no symptoms except itching.  The plan 
was for two weeks inside duty and then a return to full duty.  
On examination for separation in July 1975, the veteran's 
upper extremities and skin were reported as normal on 
clinical evaluation.  

Private medical records show that veteran was seen in August 
2001 with complaints of early morning stiffness in all the 
fingers of both hands.  It was noted that he was using his 
hands frequently.  There was slight hypertrophy of the 
knuckles.  Impression was small joint arthritis.

VA treatment records show the veteran presented in February 
2002 with various complaints, including swelling and severe 
pain in both hands.  He reported decades of hand pain, mostly 
in the isolated PIP joints.  Objectively, several hand PIP 
joints were swollen but not tender.  Assessment was probable 
osteoarthritis in fingers.  Note dated in July 2002 indicates 
that hand x-rays were read as consistent with osteoarthritis.  

The veteran underwent a SSA disability examination in July 
2007.  Range of motion of the joints of the thumb and fingers 
on both hands were reported as normal.  

Pursuant to the November 2007 Board remand, the veteran 
underwent a VA examination in March 2008 to ascertain the 
nature and etiology of his claimed bilateral hand condition.  
The veteran reported frostbite during service.  The examiner 
noted that records in February 1969 showed symptoms 
suspicious for cold injury, but that there was no 
debridement, surgery, or rewarming required and that there 
was no sequelae shown in the medical records.  The veteran 
reported his symptoms were hand swelling in the morning, a 
burning sensation in the palms, and numbness at the tips of 
the fingers when he rest his arms on a table.  

On examination, the veteran was wearing braces on his wrists, 
but not the hands.  The braces are for carpal tunnel 
syndrome.  The examiner provided relevant objective findings.  
X-rays of the hands showed mild generalized, bilateral, 
interphalangeal degenerative change.  Diagnoses were as 
follows: (1) bilateral carpal tunnel syndrome, bilateral 
wrist braces, residual weakness, and thenar atrophy; (2) left 
third finger cold injury, in-service, resolved without 
residual; and (3) bilateral hand osteoarthritis, consistent 
with natural aging.  The examiner noted that the veteran's 
osteoarthritis was not advanced more than expected for his 
age and that there were no increased objective findings to 
the left third finger consistent with cold injury.  The 
examiner further stated that most of the veteran's symptoms 
were related to his bilateral carpal tunnel syndrome, which 
was not caused by or related to cold injury.  

Evidence of record shows a current diagnosis of bilateral 
hand arthritis.  Notwithstanding, there is no evidence of 
arthritis of the hands diagnosed during service or manifested 
to a compensable degree within one year following discharge 
from service.  Additionally, the record does not contain 
competent medical evidence relating the veteran's current 
bilateral hand arthritis to military service or events 
therein, to include cold injury.  The VA examiner determined 
that there were no residuals related to the in-service cold 
injury and that the arthritis of the hands was not related to 
cold injury.  The examiner had access to the claims file and 
provided sufficient rationale for her opinion.  As such, the 
opinion is considered highly probative.  

The Board acknowledges the veteran's statements that he has 
had problems with his hands since the in-service cold injury.  
The veteran is competent to report symptoms such as pain in 
his hands.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  However, the Court has held 
that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . " See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, the Board finds that the medical opinion discussed 
is are ultimately more persuasive on the matter of etiology 
of his current disability than the veteran's lay assertions 
of continuity of symptomatology since service.  

In short, the preponderance of the evidence is against the 
claim for service connection for bilateral hand arthritis and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  


Low back disability

The veteran contends that the currently assigned 20 percent 
evaluation does not adequately reflect the severity of his 
low back disability.  In his VA Form 9 received in March 
2008, the veteran reported that his back condition has a 
severe adverse impact on his daily routines and activities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In determining the rating criteria applicable in this case, 
the Board acknowledges that a VA Form 21-526, Application for 
Compensation or Pension, was received in March 2002, prior to 
the regulatory amendments pertaining to the rating criteria 
for disabilities of the spine.  On review, the veteran listed 
various disabilities, including a lumbar spine condition, 
under the section pertaining to "Nature of sickness, disease 
or injuries for which this claim is made and date each 
began".  He did not, however, complete the items pertaining 
to an application for compensation, and thus, it appears that 
this application was not intended to service as a claim for 
increased compensation for his low back disability.  
Therefore, the Board finds that the RO was correct in 
construing the claim as being for pension only.  

In October 2003, however, the veteran did clearly file a 
claim for increase for his low back disability.  As the claim 
for increase was received following the September 2003 
changes to the rating schedule, the Board finds that only the 
revised regulations are for application.  

The veteran's service-connected low back disability, 
originally evaluated as lumbosacral strain, is currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5238 (spinal stenosis).  A radiology reports show evidence of 
osteoarthritis of the lumbar spine, Diagnostic Code 5242 is 
also for consideration.  

Under the rating criteria currently in effect, lumbosacral 
strain, spinal stenosis, and degenerative arthritis of the 
spine are all evaluated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine, which applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 20 percent 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5242 (2008).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59, provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

VAMC records show continued complaints of chronic low back 
pain.  The veteran underwent a private CT scan of the lumbar 
spine in June 2003.  Impression was osteoarthritis with some 
degree of spinal stenosis.  

The veteran underwent a VA examination in November 2003.  He 
reported constant pain in the lumbar spine.  He takes Lortab 
twice a day.  He described the pain as more commonly in the 
right lumbar region and at times the legs get numb.  He 
indicated the pain becomes severe if he bends or stoops and 
he occasionally has leg weakness.  He is able to lift 15 
pounds before he starts having pain and is able to stand 30 
minutes.  He has problems squatting.  He denied bowel or 
bladder complaints.  On physical examination, forward flexion 
was from 0 to 90 degrees with the majority of the flexion 
coming from the thoracic region and the head.  Rotation was 
to 0 degrees; lateral flexion to 0 degrees bilaterally; and 
extension to 0 degrees.  The veteran walked with a forward 
flexed posture of 20 degrees.  Toe and heel raise muscle 
strength was 5/5.  Deep tendon reflexes were patellar absent 
bilaterally.  Sensory function was decreased in the right 
lateral leg to neurologic wheel.  The examiner indicated it 
was likely that the veteran would have further limitation of 
function under conditions of increased/repetitive use or 
during a flare-up.  She indicated, however, that it was not 
feasible to express any of this in terms of additional degree 
of change of motion with any degree of medical certainty.  X-
rays of the lumbar spine were taken and impression was no 
significant abnormality.  Diagnosis (apparently based on 
lumbar spine CT) was spinal stenosis of the lumbar spine.  

The veteran underwent a MRI of the lumbar spine in April 
2005.  History was reported as low back pain with 
radiculopathy.  Impression was short pedicle distance making 
for a tight bony canal of L3-4 and 4-5 with associated small 
disc protrusions at L3-4, 4-5 and 5-1.

Private medical records dated in February 2007 indicate the 
veteran was prescribed Lortab because of chronic back 
syndrome with pain radiating down the right leg with some 
weakness.  Impression included acute back syndrome.  

The veteran underwent a physical examination in July 2007 in 
connection with his claim for SSA benefits.  At that time, 
the veteran admitted to joint pain in the back.  On 
examination, the veteran was able to tandem walk, walk on 
heels and toes, and bend.  He was also able to squat and rise 
from a squatting position.  Examination of the spine showed 
no paravertebral muscle spasms.  Seated straight leg test was 
negative at 0 degrees with pain reported to the back and 
supine straight leg test was negative at 85 degrees with pain 
reported to the back.  The veteran was able to bend forward 
to the ankles but it was painful to the back.  Forward 
flexion, extension, and lateral flexion of the lumbar spine 
were reported as normal.  Strength was normal in the lower 
extremities although deep tendon reflexes were diminished.  
Plantar reflexes were normal and intact.  Touch, pinprick and 
vibration were normal.  Gait was normal and an assistive 
device was not needed.  

On VA hand examination in March 2008, the veteran was 
reported as having a slightly stooped posture and was using a 
one-prong cane with his right hand.  

The veteran most recently underwent a VA spine examination in 
June 2008.  The veteran reported progressive back problems 
with aching type pain described as an 8/10 which occurs on a 
daily basis.  The pain was described as localized in the 
lumbar area without any radiation to the lower extremities.  
He reported daily flare-ups and pain associated with 
prolonged sitting, driving, standing, and walking.  He has 
used Lortab and applies topical over-the-counter medications.  
He also applies heat.  He does not wear a back brace.  The 
veteran denied any peripheral nerve difficulties.  He 
reported no prescribed bedrest in the past 12 months, but 
indicated that he was incapacitated recently.  The examiner 
noted there was no impediment to the activities of daily 
living.  

On physical examination, the veteran was fully ambulatory 
with a normal gait.  There was no evidence of muscle atrophy 
or hypertrophy.  There was no gross deformity or swelling of 
the lumbar spine.  There was tenderness noted over the lumbar 
spine as well as the paraspinal musculature, which was well-
developed without any evidence of scoliosis or kyphosis.  
Range of motion was: forward flexion 0 to 72 degrees; 
extension 0 to 12 degrees; right and left lateral flexion 0 
to 25 degrees; and right and left lateral rotation 0 to 45 
degrees, all associated with mild to moderate pain.  Straight 
leg raising was positive to 80 degrees on the right and 
normal on the left.  Repetitive range of motion caused an 
increase in pain.  There was fatigue and weakness but no lack 
of endurance or incoordination noted.  The examiner indicated 
that additional limitations due to flare-ups could not be 
determined without resorting to mere speculation.  On 
neurological testing, motor function in the lower extremities 
was normal.  Sensation to pinprick, dull light touch, and 
vibratory sense in the lower extremities was also normal.  
Deep tendon reflexes were +1 in the lower extremities and 
there was normal toe walk, heel walk, and heel-to-toe walk.  
X-rays of the lumbosacral spine were reported as normal with 
no changes since November 2003.  Diagnosis was lumbosacral 
strain without radiculopathy.  

The Board has considered all evidence of record and finds 
that the disability picture associated with the veteran's low 
back disability does not meet or more nearly approximate the 
criteria for an evaluation greater than 20 percent.  Forward 
flexion on recent VA examination was to 72 degrees and there 
is no evidence of flexion limited to 30 degrees or less.  The 
veteran does not have ankylosis of the lumbar spine.  The 
Board has considered the veteran's complaints of pain and 
impairment related to his disability, including the findings 
of increased symptoms following repetitive use.  On review, 
however, the overall objective evidence does not support an 
evaluation greater than 20 percent based on functional 
impairment due to pain on motion and other factors.  In this 
regard, the most recent examination revealed evidence of 
fatigue and weakness but no lack of endurance or 
incoordination.  The examination also showed that the 
veteran's back disability does not interfere with his ability 
to complete activities of daily living and he is fully 
ambulatory.

Review of the medical evidence does not show a confirmed 
diagnosis of intervertebral disc syndrome related to service-
connected back disability and evaluating the veteran's 
disability based on incapacitating episodes is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
Furthermore, even assuming a confirmed diagnosis, the Board 
notes there is no objective evidence of incapacitating 
episodes as defined by regulation.  See 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2008).

Pursuant to regulation, objective neurologic abnormalities 
associated with service-connected spine disability are to be 
separately evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).  

In reviewing the medical evidence, the Board observes that 
there are inconsistent complaints and findings related to the 
veteran's lower extremities.  The veteran has reported pain 
and weakness in his legs, but radiation to the lower 
extremities was denied on recent VA examination.  Similarly, 
the medical evidence does contain some objective findings of 
diminished sensation and reflexes, but again, this was not 
noted on recent examination.  Notwithstanding the 
discrepancies however, the Board has considered whether a 
separate rating is warranted for either lower extremity under 
the provisions of 38 C.F.R. § 4.121a, Diagnostic Code 8520 
(2008), as analogous to impairment of the sciatic nerve.  
However, even the most severe complaints and findings noted 
throughout the course of this appeal appear consistent with 
no more than slight, incomplete paralysis under that code, 
and such a degree of disability does not warrant a separate 
compensable rating
 
The Board has considered all evidence of record and finds 
that at no time during the appeal period has the veteran's 
service-connected back disability been more than 20 percent 
disabling.  As such, staged ratings are not warranted.  See 
Hart, supra.
 
The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Evidence in the record documents the veteran's 
contentions that he is unable to work due to various 
disabilities, including his low back.  However, the Board 
notes that the veteran is currently receiving SSA benefits 
based primarily on diabetes and coronary artery disease, and 
the greater weight of objective evidence does not show that 
the veteran's low back disability causes a marked 
interference with employment beyond that already contemplated 
in the schedular standards and the 20 percent currently 
assigned.  Additionally, the veteran is not frequently 
hospitalized for this disability.  Therefore, the Board does 
not find an unusual disability picture and referral for 
extraschedular evaluation is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to service connection for bilateral hand 
arthritis is denied.
 
Entitlement to an evaluation greater than 20 percent for 
service-connected low back disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


